Per curiam.
The State Bar of Georgia brought disciplinary proceedings against attorney Mariett D. Buck Long charging her with violations of Standard 44 (wilful abandonment or disregard of a legal matter) and Standard 68 (failure to respond to the investigation of a complaint). The respondent was personally served, but failed to file any answer, obtain an extension of time, or respond in any manner to the complaint or to the State Bar’s investigation thereof. Therefore, under Georgia Bar Rule 4-212 (a), the charge for violating Standard 44 was deemed admitted, and the special master entered findings of fact and conclusions of law to that effect.
According to the facts thus admitted, the respondent was retained by a client for the purpose of clearing her record of any reference to her mistaken arrest by the Cobb County Police Department on September 26, 1985. On September 25, 1987, the respondent filed suit in federal court against the Cobb County Board of Commissioners and the two detectives from the Cobb County Police Department who had arrested the client. On November 23, 1987, the respondent mailed the client papers in response to the defendants’ interrogatories, which were to be signed and returned to the respondent. The client was unsuccessful in contacting the respondent to explain the papers, but she answered the interrogatories and returned them to the respondent. Thereafter, the client was unable to get in touch with the respondent at all. The respondent failed to file responses to the defendants’ discovery requests or to defendants’ counsel’s letter reminding her that the responses were past due. The respondent’s total failure to prosecute the case resulted in the dismissal of the case without prejudice.
The Review Panel of the State Disciplinary Board adopted the special master’s findings that the respondent had admitted the charges by having failed to file an answer, and that she had not presented any mitigating evidence. The Review Panel recommended that the respondent be suspended from the practice of law for a period of one year.
The recommendation of the Review Panel is approved and adopted. It is ordered that the suspension of Mariett D. Buck Long from membership in the State Bar of Georgia and the suspension of her license to practice law in the State of Georgia for one year commencing November 1, 1989, be approved for violations of Standards 44 and 68 of the Rules of the State Bar of Georgia.

Suspended for one year.


All the Justices concur.

*495Decided October 19, 1989.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.